Title: To George Washington from Brigadier General William Maxwell, 11 April 1779
From: Maxwell, William
To: Washington, George



Sir,
Elizth Town [N.J.] 11th April 1779

I inclose to Your Excellency two of the latest papers I have from New York I have no other news from there than what they contain which is not much.
I am informed, that the Officer of the light Dragoons stationed here Mr De Wolfen is to be relieved to morrow by another Officer of the same Corps from Camp. Oour Field officer of the day, recommends him to me as a verry attentive Officer and begs he may be continued; beside as he is now acquainted with the duty of the place and the ground I shall esteem it a favour if he is continued. I have this morning found a Soldier of the North Carrolina Brigade taking along a Recruit that he had inlisted while at the Hospital in Brunswick I am afraid the Officers will not pay sufficient attention to the Orders forbiding those of one State, to inlist the Inhabitants of the other. I have ordered the Man to be taken into this Brigade. Since the Soldier is gone off, I find he had inlisted the Man for him self, expecting to get his discharge, it is what the old soldiers is trying much to obtain, but I look on it to be one of the most pernitious practise in the Armey, at present; as we want men. Those Soldiers will give every discouragement to the Recruiting bussiness, to Justify their leaving the service. I have not suffered it to take place in this Brigade. I am also afraid that the Officers from the different States will take this method to exchange their weak and infirm Soldiers, for good ones; much to the Injury of this State. by this method they may think to evade the Orders about inlisting. Should Your Excellency think it proper to publish, that all Soldiers so exchanged in this State, would be ordered to Joyn the Jersey Brigad when the State began to fill up, their quota I think it would put a stop to that practise.
Our Assembly is to meet the 20th Instant for the purpose of filling up their quota by a request from Congress. I am Your Excellencys Most Obedt Humble Servant
Wm Maxwell
